          Case 1:21-cv-01072-CJN Document 7 Filed 05/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                            )
NATIONAL SENTRY SECURITY                    )   Case No.: 1:21-cv-01072
SYSTEMS, INC.                               )
     4022 Stonehaven Rd                     )
     South Euclid, OH, 44121,               )
                                            )
ELECTRICALIFORNIA                           )
     9105 Tropico Drive                     )
     La Mesa, CA 91941,                     )
                                            )
               and                          )
                                            )
RICK KEYSER,                                )
      2952 Brooks Hollow Dr.                )
      Fremont, NE 68025,                    )
                                            )
Individually and on behalf of all others    )
similarly situated,                         )
                                            )
                       Plaintiffs,          )
                                            )
v.                                          )
                                            )
SIEMENS CORP. d/b/a SIEMENS USA,            )
     300 New Jersey Ave. NW,                )
     Washington D.C., 20001,                )
                                            )
               and                          )
                                            )
SIEMENS INDUSTRY, INC.                      )
     300 New Jersey Ave. N.W.,              )
     Washington D.C., 20001,                )
                                            )
                       Defendants.          )
                                            )

      MOTION FOR ADMISSION OF BRIAN C. GUDMUNDSON PRO HAC VICE

       Pursuant to Civil Local Rule 83.2(d), Plaintiffs, National Sentry Security Systems, Inc.,

Electricalifornia and Rick Keyser, move for the admission and appearance of Brian C.

Gudmundson pro hac vice in the above-captioned action. As set forth in Mr. Gudmundson’s
          Case 1:21-cv-01072-CJN Document 7 Filed 05/07/21 Page 2 of 2




declaration, he is admitted and an active member in good standing of the bar of the highest court

of Minnesota, has been admitted to practice in the District of Minnesota, and has never been

disciplined by any bar. This motion is supported and signed by Victoria S. Nugent, an active and

sponsoring member of the Bar of this Court.


                                              Respectfully submitted,

Dated: May 7, 2021                            /s/ Victoria S. Nugent
                                              Victoria S. Nugent (Bar ID 470800)
                                              Brian E. Johnson (Bar ID 7383932)
                                              COHEN MILSTEIN SELLERS & TOLL PLLC
                                              1100 New York Ave. NW, Fifth Floor
                                              Washington, DC 220025
                                              Telephone (202) 408-4600
                                              vnugent@cohenmilstein.com
                                              bejohnson@cohenmilstein.com

                                              Attorneys for Plaintiffs and Proposed Class




                                                 2
